Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-21 are pending.
	Claims 2, 8-17 and 19-20 are withdrawn.
	Claim 21 is newly added.
	Claims 1, 3-7, 18 and 21 are examined on the merits in the present Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (Keller et al. Journal of applied ecology. 37(4): 647-659. 2001) in view of Košmrlj (Košmrlj et al. Journal of the American Society for Horticultural Science. 138(4): 310-316. 2013).
The claims are broadly drawn to a method of producing pollen that reduces fitness of a weed species comprising treating the pollen with X-ray radiation.
Keller teaches artificially pollinating weed species resulting in decreased fitness in multiple weed species by measuring above-ground dry matter, survivorship, and seed mass as measures of fitness. Above-ground biomass (Figure 2) and survivorship were reduced in genus Papaver (Figure 5), above-ground biomass (Figure 3) and seed weights were reduced in genus Silene (Figure 6), above-ground biomass (Figure 4) and seed weights were reduced in genus Agrostemma (Figure 7).
Keller fails to teach treating the pollen with X-ray radiation at a dose of 10-2000 Gy.
Košmrlj teaches subjecting pollen to X-ray irradiation in the range of 50-350 Gy reduced the fitness in a dicot crop when using said pollen to outcross by observation of decreased fruit set and embryos per seed (Table 2). 
Claim 1 is drawn to a method of producing pollen that reduces fitness of a weed species comprising treating the pollen with X-ray radiation at an irradiation dose of 10-2000 Gy. 
Regarding claims 3 and 4, Keller in view of Košmrlj does not teach exposing non-harvested pollen to radiation then harvesting said pollen after treatment. However one of ordinary skill in the art would recognize this to be a nominal substitution to the method made obvious by Keller in view of Košmrlj as irradiating pollen while it is organized on the plant itself would be expected to have a nearly identical effect as irradiating pollen after having been harvested.  
Regarding claim 5, pollen is a male component of plants; it would be obvious to apply the treatment taught by Keller in view of Košmrlj to only the males of a dioecious weed species in order to irradiate the pollen thereby reducing fitness of weed species as taught by Keller in view of Košmrlj. 
Regarding claim 6, a large scale setting is being interpreted to encompass a greenhouse, which is the setting in which Keller teaches reduced fitness of weed species.
Regarding claim 7, the large scale setting of Keller does not appear to have comprised crops.
Regarding claim 18, Košmrlj teaches exposing pollen to X-ray radiation with an irradiation dose of 50-350 Gy (Table 2) which includes several embodiments included within the claimed range. 
Regarding claim 21, the reduction in fitness taught by Keller takes effect in the first generation (Fig 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the weed control method by artificial pollination to reduce fitness of weed species of Keller to include irradiating pollen with X-ray as taught by Košmrlj because Košmrlj also achieved reduced fitness in the plant the irradiated pollen was used to fertilize. Further, one of ordinary skill in the art would expect mutagenizing the pollen of Keller with X-ray radiation as taught by Košmrlj would result in reduced fitness of the pollinated weed species faster than the method of Keller, which observed reduction of fitness of the weed species was often latent until the F2 generation. Reducing fitness of weed species in earlier generations benefits crop plants being cultivated by reducing weed pressure sooner, following the most common herbicide practices of weed control which reduce fitness of weed species by causing the plants sprayed to die prior to developing seed of F1 and subsequent generations.  

Applicant’s arguments
	The applicant has argued the rejection of claims 1, 3-7, 18 and 20 under 35 USC 103 in the remarks filed 5/18/2022. The applicant argued that the reduction in fitness taught by Keller was often latent until the F2 generation. 
	This argument has been fully considered but it is not persuasive. The limitation of reducing fitness in the first generation after pollination (i.e. the F--1 generation, the only generation earlier than F2), is only recited in the newly added claim 21. Nonetheless, Keller teaches a reduction of fitness in the F1 generation (Fig. 5). 
	The applicant has argued that there was no motivation from Keller for the production of irradiated pollen and therefore there was no motivation to combine the references. 
	This argument has been fully considered but it is not persuasive. Culpepper teaches that Amaranthus palmeri has been observed to develop resistance to glyphosate, a common herbicide (page 625, left column, third paragraph, first sentence). This demonstrates one motivation for finding alternative methods for weed control. Košmrlj teaches irradiating pollen in crop plants reduced fitness in subsequent generation of those plants. Keller teaches introgression of heritable traits reducing fitness in weed species. Therefore, the combination of these references was obvious.
	 The applicant has argued that Keller discloses a study for increasing biodiversity of wild plants, thereby teaching away from the claimed invention. 
	This argument has been fully considered but it is not persuasive. The reference teaches that artificial pollination of weed species reduced fitness in weed species despite the title of the study. 

Conclusions
	Claims 1, 3-7, 18 and 21 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/BRENT T PAGE/Primary Examiner, Art Unit 1663